DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sklovsky et al. (US 2009/0247077 A1) 
 	Regarding claims 1 and, 11. Sklovsky teaches a method of configuration of a mobile terminal, the method comprising:
 	determining, by a radio communication device of a mobile terminal, an identifier of a wireless local network within a range of the mobile terminal (Paragraphs [0028], [0040] fig.1 Illustrate and teach portable device 100 identify the external near field device when comes within range), the mobile terminal including a near-field communication device and the radio communication device within the mobile terminal , the radio communication device being separate from the near-field communication device (Paragraphs [0036-0038], [0046] fig.1 Illustrate and teach the portable device 100 contain near field circuit 101 as an antenna and controller 102 that communicated  with other/external near field communication device 103-106 when come within range).
			
    PNG
    media_image1.png
    305
    382
    media_image1.png
    Greyscale



 	selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device according to the identifier (Paragraphs [0027-0030], [0033], [0035] teach selecting near field communication application wherein the identification parameters of the registry table include parameters at different application levels); and
 	applying the at least one configuration parameter to the near-field communication device (Paragraphs [0048], [0054], [0056], [0060] teach application manager configured to selection download rounding data to near field communication device).
 	Sklovsky does not expressly teach wireless local network within a range of the mobile terminal. However, said feature is obvious in view of the teachings of Sklovsky. In particular, Sklovsky teaches the portable communication device comes within proximity/range of an near field communication device such as “payment terminal”, “ transportation terminal” ,”smart porter” (Paragraph [0028], [0036]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sklovsky’s system such that wireless local network in order to provide a secure communication in short range connection.

 	Regarding claims 4 and 14. Sklovsky teaches the method according to claim 1, wherein the configuration table is stored in an internal memory of the mobile terminal (Paragraphs [0029], [0050]).


 	Regarding claims 6 and 16. Sklovsky teaches the method according to claim 1, wherein the configuration table contains a plurality of sets of configuration parameters associated with identifiers of distinct wireless local networks (Paragraph [0038]).

 	Regarding claims 7 and 17. Sklovsky teaches the method according to claim 1, wherein the configuration table is updated during phases of update of the mobile terminal (Paragraph [0059]).

 	Regarding claims 8 and 18. Sklovsky teaches the method according to claim 1, wherein each set of parameters of the configuration table includes one or a plurality of instructions for setting components for matching antenna circuits of the near-field communication device (Paragraphs [0036-0037], [0110]).

 	Regarding claims 9 and 19. Sklovsky teaches the method according to claim 1, wherein each set of parameters of the configuration table includes an identifier of a software application to be initiated on the mobile terminal to use the near-field communication device (Paragraph [0064]).

 	Regarding claims 10 and 20. Sklovsky teaches the method according to claim 1, wherein each set of parameters of the configuration table includes instructions for setting frequency or impedance matching of a signal emitted by the near-field communication device (Paragraph [0037]).
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sklovsky et al. (US 2009/0247077 A1) Marshall et al. (US 2018/0316576 A1)
 	Regarding claims 2 and 12. Sklovsky teach the method according to claim 1, but is silent on wherein the wireless local network is a WiFi, LoRaWAN, Sigfox, or Bluetooth network.
	In an analogous art, Marshall teaches
 	wherein the wireless local network is a WiFi, LoRaWAN, Sigfox, or Bluetooth network (Paragraph [0030] teach WiFi, LoRaWAN, Sigfox, or Bluetooth).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sklovsky with Marshall’s system such that the wireless local network is a WiFi, LoRaWAN, Sigfox, or Bluetooth network in order to provide efficiency communication.

 	Regarding claims 3 and 13. Sklovsky and Marshall teach the method according to claim 2, Marshall teaches wherein the wireless local network is a WiFi network, and wherein the identifier is a Service Set Identifier (SSID) of the WiFi network (Paragraph [0034]).

 	Regarding claims 5 and 15. Sklovsky teach the method according to claim 1, Marshall teaches wherein the configuration table is stored on a server external to the mobile terminal, the method further comprising:
 	establishing a connection is between the mobile terminal and the external server (Paragraphs [0032-0033]).
Claims 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Olgun et al. (US 2017/0048649 A1) in view of  Sklovsky et al. (US 2009/0247077 A1)
 	Regarding claim 21. (Currently Amended) Olgun teaches a system, comprising:
 	a mobile terminal including:
 	a geolocation device configured to determine a geographic position of the mobile terminal (Paragraph[0016], [0034] teach mobile device contain GPS which determine location);
 	a first near-field communication device within the mobile terminal; and a radio communication device within the mobile terminal (Paragraph [0025], [0033-0034] teach mobile device contain near field communication (NFC) utilize antenna read on radio communication device within the mobile terminal).
	Olgun is silent on
wherein the mobile terminal is configured to:
 	select, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device based on the determined geographic position of the mobile terminal; and
 	apply the at least one configuration parameter to the near-field communication device.
	In an analogous art, Sklovsky teaches
 	select, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device based on the determined geographic position of the mobile terminal (Paragraphs [0027-0030], [0033], [0035] teach selecting near field communication application based on mobile device with range with external NFC device); and
 	applying the at least one configuration parameter to the near-field communication device (Paragraphs [0048], [0054], [0056], [0060] teach application manager configured to selection download rounding data to near field communication device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Olgun with Sklovsky’s system such that select at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device based on the determined geographic position of the mobile terminal and apply the at least one configuration parameter to the near-field communication device in order to provide a secure and efficiency communication.

 	Regarding claim 22. Olgun and Sklovsky teach The system of claim 21, Sklovsky teaches  wherein the mobile terminal comprises at least one of a mobile phone, a smart phone, or a tablet (Paragraph [0039).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641